PARKS, Judge,
specially concurring:
I write separately to clarify the reasons for my concurrence in my brother Judge Brett’s opinion. The State seeking the return of a juvenile who has absconded from probation or parole supervision or who has escaped from institutional custody:
shall present to the appropriate court or to the executive authority of the state where the delinquent juvenile is alleged to be located a written requisition for the return of such delinquent juvenile. Such requisition shall state the name and age of the delinquent juvenile, the particulars of his adjudication as a delinquent juvenile, the circumstances of the breach of the terms of his probation or parole or of his escape from an institution or agency vested with his legal custody or supervision, and the location of such delinquent juvenile, if known, at the time the requisition is made. The requisition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two (2) certified copies of the judgment, formal adjudication, or order of commitment which subjects such delinquent juvenile to probation or parole or to the legal custody or institution or agency concerned ... Upon the receipt of a requisition demanding the return of a delinquent juvenile who has absconded or escaped, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him to take into custody and detain such delinquent juvenile. Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder....
10 O.S.1981, § 532, Article V(a). A common sense application of the foregoing provisions, read together with the provisions cited by the majority showing that a juvenile may be appointed counsel and a reasonable time to test the legality of the proceedings, clearly supports the conclusion that the juvenile is entitled to a meaningful opportunity to contest the validity of the requisition by way of an evidentiary hearing if he or she so desires. To hold otherwise would render the foregoing provisions absolutely meaningless. Moreover, such a hearing promotes the interests of the juvenile and the State in the accurate resolution of issues involving an individual’s liberty and would substantially assist the court in determining whether the requisition meets the above quoted requirements and is thus “in order.”
Juvenile proceedings must measure up to the essentials of due process and fair treatment under the Fourteenth Amendment. See In re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970); In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967). In the instant case, the juvenile was deprived of a meaningful opportunity *1201to contest the sufficiency of the written requisition and thus the legality of the proceeding. There is nothing in the record before this Court to support a finding that the juvenile had absconded from the State of Texas. In my view, the juvenile was denied due process. Accordingly, I concur.